                        Case 3:18-cr-00171-SRU Document 153 Filed 11/20/20 Page 1 of 1
AO 442 (Rev. 11/1 l) Arrest Warrant



                                          UNITED STATES DISTRICT COURT
                                                                    for the
                                                            District of Connecticut

                   United States of America
                                 V.                                   )
                         ARBER ISAKU                                  )       Case No.    3:18-cr-171(SRU)
                                                                      )
                                                                      )
                                                                      )
                                                                      )
                              Defendant
                                                           CORRECTED
                                                         ARREST WARRANT
To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        ARB ER ISAKU
                                  ------------------------------------
who is accused of an offense or violation based on the following document filed with the comt:

rr/   Indictment          0    Superseding Indictment         0 Information      0 Superseding Information              O Complaint
0 Probation Violation Petition               0 Supervised Release Violation Petition       • Violation Notice           O Order of the Court

This offense is briefly described as follows:
  21 USC 846 Conspiracy to Distribute and to Possess with Intent to Distribute Fentanyl Analogue
  21 USC 841(a)(1) and (b)(1)(C) Possession with Intent to Distribute Fentanyl Analogue




Date:         10/10/2018
                                                                                            Issuing officer's signature

City and state:       New Haven, Connecticut                                             Joanne Pesta, Depu!t_C_~_!e_rk_ _ _ _ __
                                                                                              Printed name and .title


                                                                    Return

          This warrant wa~ received on (date!          )O /2_0//Zi___ ,and the person was arrested on (date)
at (city and state)  JIJC', ,£,I      {lq 'l?iy (' Y            ·
                                                                                                                /

Date:   toitct ha :Lu                                                             0~✓~~
                                                                                           Arresting officer's signature
